Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westenbroek (US 20090196436 A1), in view of Hou (US 20160356658 A1).
Regarding Claim 1, Westenbroek teaches: An in-ear audio listening device (Figs. 1-4) comprising a user input element (user input 102; touch sensitive area 206, 302). Westenbroek does not specifically teach: the user input element comprising: a force-sensitive resistor (FSR). Westenbroek teaches: “The load cell can be implemented by using electroactive polymers, a micromechanical sensor, a strain gauge, a piezoelectric sensor, or any other sensor known within the art of sensors able to give an electrical output signal responsive to applied force.”  (¶ [0034], emphasis added). In a related field, Hou teaches to use a force sensing resistor for detecting an applied level of force within a housing of a device (¶ [0004]). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to  and a contact portion configured to receive a user input and, in turn, exert a force upon the FSR (Westenbroek: touch sensitive area 206, 302), wherein the FSR is configured to detect the force from the contact portion and generate an output for use in controlling operation of an electronic device associated with the in-ear audio listening device (Westenbroek: ¶ [0004]-[0005], [0008]-[0013]).
Regarding Claim 2, Westenbroek, in view of Hou, teaches: when no external force is applied to the contact portion, there is an interference fit between the contact portion and the FSR of the user input element (Hou, ¶ [0004]: “A FSR is typically mounted in a housing such that it is held immobile relative to a movable probe”).
Regarding Claim 5, Westenbroek, in view of Hou, teaches: wherein only the user input exerting a force on the FSR having an amplitude above a force threshold is used in controlling operation of an electronic device associated with the in-ear audio listening device (Westenbroek: ¶ [0003]: “a processing procedure is initiated if the input signal exceeds a first threshold level, and also to a second threshold level such that a first or second character on a display is presented based on the single key press”).
Regarding Claim 12, Westenbroek, in view of Hou, teaches: wherein: the in-ear audio listening device further comprises a support element (Westenbroek: in ear portion adjacent 202); and the FSR is disposed between the support element and the contact portion (as modified, FSR placed between 202 and 206, 302).
Regarding Claim 13, Westenbroek, in view of Hou, teaches: further comprising a housing (300), wherein the support element is configured to be connected to the housing (as shown).
Regarding Claim 18, Westenbroek, in view of Hou, teaches: wherein controlling operation of an electronic device associated with the in-ear audio listening device comprises at least one of the following: controlling playback of audio from the in-ear audio listening device; activating a sensor; answering or terminating a telephone call (Fig. 7, Westenbroek); starting or ending tracking of an activity; and enabling a voice assistant (¶ [0005]).
Regarding Claim 19, Westenbroek, in view of Hou, teaches: further comprising a loudspeaker for emitting sound signals into the ear of the user (Westenbroek: 202).

Allowable Subject Matter
Claims 3-4, 6-11, 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651